IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CA-00871-COA

JAIME C. PARRISH                                                             APPELLANT

v.

PAUL R. PARRISH                                                                APPELLEE

DATE OF JUDGMENT:                          05/27/2016
TRIAL JUDGE:                               HON. JOHN ANDREW HATCHER
COURT FROM WHICH APPEALED:                 ALCORN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                    RICHARD SHANE MCLAUGHLIN
ATTORNEY FOR APPELLEE:                     JOHN A. FERRELL
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
DISPOSITION:                               AFFIRMED - 10/31/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., WILSON AND WESTBROOKS, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    Paul and Jaime Parrish consented to a divorce on the ground of irreconcilable

differences and submitted to the Alcorn County Chancery Court the determination and

distribution of the marital estate and Jaime’s alimony request. In this appeal, we must decide

whether the chancellor erred when he (1) classified the marital home as Paul’s partially

separate property, (2) classified Paul’s retirement account as separate property, and (3)

declined to award Jaime alimony. Finding no abuse of discretion, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Paul and Jaime were married in 2007 and separated in 2014. They continued to live

in the same home until they were officially divorced in 2016. When they married, Paul was
fifty-four and Jaime was forty-nine years old. They met at the United States Postal Service

(USPS), where they both worked as mail carriers. Paul and Jaime had no children together,

but each had adult children from prior relationships. Additionally, Jaime had custody of her

minor grandson by her daughter from a previous marriage.

¶3.    During the marriage, Paul and Jaime lived together in a home that Paul owned for

approximately twenty-eight years prior to the marriage. In April 2009, Paul executed a

warranty deed conveying the home and real property to himself and Jaime in joint tenancy

with rights of survivorship. Jaime and Paul remodeled the home together during the

marriage. The chancellor found, and the parties generally agree, that the home was in terrible

condition at the time Jaime moved in. Both parties paid for and contributed labor toward

numerous improvements to the home during the marriage. Throughout the marriage, Jaime

invested about $50,000 from an inheritance and her own earnings into remodeling and

repairing the marital home. Both parties claimed in their Uniform Chancery Court Rule 8.05

financial statements that the home was worth $100,000.

¶4.    The chancellor found that “[Paul] brought into this marriage the marital home, and it

was lien free, and for that, the Court is giving the Plaintiff a $25,000.00 credit off the

$100,000.00 value thereof in its equitable distribution and considering that portion as

non-marital.” As a result, the chancellor valued the home in the marital estate at $75,000,

rather than the parties’ agreed valuation of $100,000. Additionally, the chancellor classified

Paul’s retirement account as separate property, and declined to award Jaime alimony. Jaime


                                              2
now appeals.

                               STANDARD OF REVIEW

¶5.    “This Court employs a limited standard of review of property division and distribution

in divorce cases.” Sims v. Sims, 169 So. 3d 937, 940 (¶10) (Miss. Ct. App. 2014) (quoting

Bowen v. Bowen, 982 So. 2d 385, 393 (¶32) (Miss. 2008)). “This Court will not disturb the

chancellor’s opinion when supported by substantial evidence unless the chancellor abused

his discretion, was manifestly wrong, clearly erroneous, or an erroneous legal standard was

applied.” Stroh v. Stroh, 221 So. 3d 399, 406 (¶17) (Miss. Ct. App. 2017) (quoting Mabus

v. Mabus, 890 So. 2d 806, 819 (¶53) (Miss. 2003)). When reviewing issues of law, our

standard is de novo. Id. (citing Lowrey v. Lowrey, 25 So. 3d 274, 285 (¶26) (Miss. 2009)).

¶6.    “The chancellor’s distribution of the marital assets will be affirmed as long as ‘it is

supported by substantial credible evidence.’” Sims, 169 So. 3d at 940 (¶10) (quoting Bowen,
982 So. 2d at 394 (¶32)). “In addition, ‘alimony awards are within the chancellor’s

discretion and will not be reversed by the Court on appeal absent manifest error or an abuse

of discretion.’” Id. (quoting Cosentino v. Cosentino, 912 So. 2d 1130, 1132 (¶8) (Miss. Ct.

App. 2005)).

                                      DISCUSSION

¶7.    Jaime contends that the chancellor misclassified the marital home as Paul’s partially

separate property and that the misclassification caused an inequitable property distribution.

She also argues that the chancellor erred by classifying Paul’s retirement account as his


                                              3
separate property, also thereby excluding it from the equitable distribution.

¶8.    “When conducting a property division in a divorce case, the chancellor first must

classify each asset as marital or nonmarital.” Carney v. Carney, 201 So. 3d 432, 440 (¶27)

(Miss. 2016). “Then, the chancellor must equitably divide the marital assets in accordance

with the factors specified in Ferguson v. Ferguson.” Id. (citing Ferguson v. Ferguson, 639
So. 2d 921, 928 (Miss. 1994)). “It is well settled that ‘an equitable division of property does

not necessarily mean an equal division of property.’” Id. (quoting Chamblee v. Chamblee,

637 So. 2d 850, 863-64 (Miss. 1994)).

       I.     Marital Home

¶9.    In the final judgment of divorce, the chancellor stated the following:

       In its equitable distribution hereafter, the Court gives credit to [Paul] for his
       initial contribution of the marital property of one-fourth (1/4) the value thereof,
       being $25,000.00, classifying same as nonmarital, but otherwise fully
       commingled to be marital property in the valued amount of $75,000.00[.]

Throughout the final judgment, the chancellor repeatedly referred to the marital home as “the

marital property.” The chancellor listed the parties’ assets and classified the home as

“marital,” however, in a parenthetical noted “(non-marital $25,000.00).” Though the parties

both valued the home at $100,000, the chancellor valued the home at $75,000. Thus, only

$75,000 was subject to equitable distribution.

¶10.   Under the family-use doctrine, separate property may convert to marital property.

Rhodes v. Rhodes, 52 So. 3d 430, 438 (¶25) (Miss. Ct. App. 2011). In fact, this “doctrine

will almost always apply to the family home.” Id. at (¶26). Here, the chancellor seemingly

                                               4
classified the marital home as partially separate property and partially marital property in

order to arrive at an equitable distribution. The home should have been classified as marital

property, and the parties’ agreed valuation of $100,000 should have been subject to equitable

distribution. While the chancellor is well within his discretion to award a greater interest in

the marital home to Paul, this is accomplished through equitable distribution in accordance

with the Ferguson factors—not by classifying the home as Paul’s partially separate property.

“However, we will not reverse the chancellor’s judgment because of this possible error in

classification. Where the overall division is fair, an error in classification does not warrant

reversal.” Kimbrough v. Kimbrough, 76 So. 3d 715, 721 (¶27) (Miss. Ct. App. 2011). In

regard to the division of the home, Paul received a 62.5 percent interest in the home, and

Jaime received a 37.5 percent interest in the home. Aside from the home, the chancellor

equally divided the remainder of the marital estate.          Notwithstanding the possible

misclassification of the home, the division is fair—especially given Paul’s longstanding

ownership of the home prior to the marriage. Again, equitable distribution does not mean

equal division, and the chancellor was within his discretion to award Paul a greater equitable

interest in the home.

       II.    Retirement Accounts

¶11.   Jaime argues the chancellor also erred by classifying Paul’s retirement account, valued

at $99,976.96, as his separate property, thereby excluding it from the equitable distribution.

Jaime also owned several retirement accounts totaling $79,000, which the chancellor also


                                              5
classified as nonmarital. In the final judgment, the chancellor stated the following in regard

to the parties’ retirement accounts:

       The Court has looked at the retirement and savings of both parties, which were
       instituted prior to the marriage of the parties, as non[]marital.

       ....

       Each party had retirement and savings plans brought to the marriage, and they
       have been kept separately, and as such, the Court is deeming them
       non[]marital.

¶12.   Retirement income acquired and accumulated during the marriage is marital property.

Gregg v. Gregg, 31 So. 3d 1277, 1281 (¶16) (Miss. Ct. App. 2010). “The party seeking to

exclude an item from the marital estate bears the burden of establishing its separate

character.” Cork v. Cork, 811 So. 2d 427, 430 (¶13) (Miss. Ct. App. 2001). Here, there was

no evidence—by either Paul or Jaime—of the premarital value of their respective retirement

accounts. In accordance with our law, Paul and Jaime’s retirement savings generated during

the marriage were marital property subject to equitable distribution. Nevertheless, the

chancellor’s property distribution should be upheld where the overall division is fair.

Kimbrough, 76 So. 3d at 721 (¶27).

¶13.   In this case, both Paul’s and Jaime’s individual retirement accounts were through their

employer, USPS, and instituted prior to the marriage. The chancellor allocated the separate

retirement accounts of both Paul and Jaime as nonmarital, noting that they were instituted

prior to the marriage and maintained separately, and taking into account the amount of the

retirement accounts and the relatively short length of the marriage. Given the fairness of the

                                              6
property division as a whole, we cannot find that the chancellor abused his discretion in

allocating to Paul and Jaime their individual retirement accounts as nonmarital.

¶14.   “In reviewing a chancellor’s judgment, this Court does not conduct a Ferguson

analysis anew, but reviews the judgment to ensure that the chancellor followed the

appropriate standards and did not abuse his discretion.” Phillips v. Phillips, 904 So. 2d 999,

1001 (¶8) (Miss. 2004). Here, the chancellor went through the Ferguson factors in detail and

arrived at an equitable division notwithstanding the possible misclassifications. Again, “we

will not reverse the chancellor’s judgment because of this possible error in classification.

Where the overall division is fair, an error in classification does not warrant reversal.”

Kimbrough, 76 So. 3d at 721 (¶27). We find that the overall division is fair and that the

chancellor did not abuse his discretion. This issue is without merit.

       III.     Alimony

¶15.   Jaime argues that the chancellor erred by declining to award alimony and failing to

conduct an on-the-record Armstrong1 analysis. “Whether to award alimony and the amount

of alimony are within the discretion of the chancellor.” Riley v. Riley, 846 So. 2d 282, 285

(¶10) (Miss. Ct. App. 2003) (citation omitted). “The chancellor’s decision will not be

reversed on appeal unless he was manifestly in error in his finding of fact or abused his

discretion.” Id.

¶16.   “Alimony should be considered only if, after the parties[’] assets are equitably


       1
           Armstrong v. Armstrong, 618 So. 2d 1278 (Miss. 1993).

                                              7
divided, there are not ‘sufficient assets to provide for both parties’ and one party is left with

‘a deficit.’” Stroh, 221 So. 3d at 412 (¶43) (quoting Carter v. Carter, 98 So. 3d 1109, 1112

(¶8) (Miss. Ct. App. 2012)). Where “there are sufficient marital assets which, when

equitably divided and considered with each spouse’s non-marital assets, will adequately

provide for both parties, no more need be done.” Dykes v. Dykes, 191 So. 3d 1287, 1291

(¶24) (Miss. Ct. App. 2016) (quoting Lauro v. Lauro, 847 So. 2d 843, 848 (¶13) (Miss.

2003)).

¶17.   Following the equitable distribution, the chancellor determined that there were

sufficient assets to adequately provide for both parties, and that Jaime did not suffer a deficit.

Thus, alimony was inappropriate, and the chancellor was not required to conduct an

Armstrong analysis. This finding is supported by substantial credible evidence, including

Jaime’s ability to earn a living, her salary, and the relatively short length of the marriage.

The evidence also showed that at the time of the divorce, Paul was sixty-three years old,

eligible to retire, and, during the pendency of the litigation, experienced serious health

problems, and underwent heart surgery. Jaime testified that she had some back issues but

otherwise hoped she could continue to work as a mail carrier. Accordingly, the chancellor

did not abuse his discretion by declining to award alimony.

¶18.   AFFIRMED.

    IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR.       TINDELL, J., NOT
PARTICIPATING.


                                                8